Exhibit 10.3

SECOND AMENDMENT TO AMENDED AND RESTATED

CREDIT AGREEMENT AND CONSENT

This SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT AND CONSENT (this
“Second Amendment”) is made and entered into as of the 20th day of September,
2012, by and among CASELLA WASTE SYSTEMS, INC., a Delaware corporation (the
“Parent”), its Subsidiaries listed on Schedule 1 to the Amended and Restated
Credit Agreement, dated as of March 18, 2011 (as the same may be amended and in
effect from time to time, the “Credit Agreement”) (together with the Parent,
collectively, the “Borrowers”), the Lenders party thereto, and BANK OF AMERICA,
N.A., as Administrative Agent, Swing Line Lender and L/C Issuer.

WHEREAS, the Parent previously issued 11% Senior Second Lien Notes Due 2014 in
an original principal amount of $180,000,000 (the “Second Lien Notes”) pursuant
to that certain Indenture, dated as of July 9, 2009, between the Parent and
Wilmington Trust Company;

WHEREAS, the Parent previously issued 7 3/4% Senior Subordinated Notes Due 2019
in an original principal amount of $200,000,000 (the “2011 Senior Subordinated
Notes”) pursuant to that certain Indenture, dated as of February 7, 2011 (as
modified from time to time, the “Senior Subordinated Notes Indenture”), between
the Parent and U.S. Bank National Association, as trustee;

WHEREAS, the Parent has advised the Administrative Agent and the Lenders that,
as more particularly described in the summary attached hereto as Exhibit A (the
“Transaction Summary”), it plans to issue additional Senior Subordinated Notes
in an aggregate principal amount at least equal to $125,000,000 pursuant to the
Senior Subordinated Notes Indenture (such notes, the “2012 Senior Subordinated
Notes”) and apply the Net Cash Proceeds of such issuance, along with funds
raised from one or more Equity Issuances and Committed Loans advanced under the
Credit Agreement, to refinance the Second Lien Notes in the minimum principal
amount of $175,000,000, including all principal, interest, fees, premium or
other amounts payable in connection therewith (such transaction, the “Second
Lien Refinancing”);

WHEREAS, the Borrowers, the Administrative Agent and Required Lenders previously
entered into that certain First Amendment to Amended and Restated Credit
Agreement and Consent, dated as of April 27, 2012 (the “First Amendment”),
pursuant to which the Required Lenders, among other things, consented to the
Target Acquisition (as defined in the First Amendment); and

WHEREAS, the Borrowers have requested that each of the Lenders agree, and
Lenders constituting “Required Lenders” under the terms of the Credit Agreement
are willing to agree, on the terms and subject to the conditions set forth
herein, (a) to consent to use up to $50,000,000 of the Committed Loans in
connection with the Second Lien Refinancing and, in connection with such
consent, to waive or amend certain provisions of the Credit Agreement, (b) to
make certain acknowledgments regarding the funding of the Target Acquisition,
and (c) to amend certain provisions of the Credit Agreement.

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

1. Definitions; Loan Document. Capitalized terms used herein without definition
shall have the meanings assigned to such terms in the Credit Agreement. This
Second Amendment shall constitute a Loan Document for all purposes of the Credit
Agreement and the other Loan Documents.

2. Amendments to Section 1.01 (Defined Terms) of the Credit Agreement.
Section 1.01 of the Credit Agreement is hereby amended by:

(i) Inserting the following definitions in the appropriate alphabetical order:

““Excluded Interim Second Lien Debt” has the meaning assigned thereto in the
Second Amendment.”

““New Equity Raise” means one or more Equity Issuances after the Second
Amendment Date pursuant to which the Parent has received at least $60,000,000 in
aggregate net cash proceeds (excluding up to $50,000,000 in the aggregate of
proceeds of the Parent’s follow-on common equity offering being conducted in
connection with the refinancing of the Second Lien Notes described in the
Transaction Summary attached to the Second Amendment, to the extent such
proceeds are used to finance the repayment of Second Lien Notes and/or the
Target Acquisition or to repay Committed Loans).”

““Second Amendment” means that certain Second Amendment to Amended and Restated
Credit Agreement and Consent, dated as of September 20, 2012, among the
Borrowers, the Administrative Agent and Lenders constituting Required Lenders.”

““Second Amendment Date” means September 20, 2012.”

(ii) Amending the definition of “Additional Debt Raise” contained therein by
(i) deleting the reference to “$125,000,000” contained therein and replacing it
with a reference to “$75,000,000” and (ii) deleting the reference to
“$200,000,000” contained therein and replacing it with a reference to
“$150,000,000”.

(iii) Amending clause (a) of the definition of “Consolidated Adjusted Net
Income” by re-designating the first subclause (xi) thereof as subclause
(x) thereof (i.e., correcting the existing numbering).

(iv) Further amending clause (a) of the definition of “Consolidated Adjusted Net
Income” by inserting the following subclause (xii) at the end thereof:
“(xii) cash charges in connection with severance and reorganization in an
aggregate amount not to exceed $3,000,000 from and after the Closing Date;”.

 

2



--------------------------------------------------------------------------------

(v) Further amending clause (a) of the definition of “Consolidated Adjusted Net
Income” by inserting the following subclause (xiii) at the end thereof: “and
(xiii) non-cash charges associated with interest rate derivatives deemed to be
ineffective;”.

(vi) Amending the definition of “Consolidated Total Interest Expense” by
deleting the word “and” immediately preceding clause (d) thereof and inserting
the following clause (e) at the end thereof: “, and (e) non-cash interest
expense associated with interest rate derivatives.”

3. Amendment to Section 2.14(a) (Request for Accordion Advance) of the Credit
Agreement. Effective upon the offer by the Parent to purchase at least
$175,000,000 of the Second Lien Notes, Section 2.14(a) of the Credit Agreement
is hereby amended by deleting the two provisos contained in the first sentence
thereof in their entirety and replacing them with the following (provided, for
the avoidance of doubt, that prior to such offer to purchase, the two existing
provisos set forth in the first sentence of Section 2.14(a) of the Credit
Agreement, without giving effect to this Second Amendment, shall continue to
apply notwithstanding the effectiveness of this Second Amendment):

“provided that the aggregate amounts so requested under clauses (i) and
(ii) above after the date hereof (excluding any such amounts to the extent used
to prepay term loans or replace Revolving Commitments) shall not exceed
$100,000,000; and provided, further, that, after giving effect to any such
Accordion Advance, the sum of the Total Facility Amount shall not at any time
exceed $327,500,000 in the aggregate (minus any and all permanent reductions of
the Aggregate Commitments previously voluntarily effected by the Borrowers
pursuant to Section 2.06 or prepayments of any term loan advanced hereunder from
time to time and then outstanding (other than in connection with a replacement
term loan or a replacement revolving credit facility under this Section 2.14))”

4. Amendments to Section 7.03(k) (Indebtedness) of the Credit Agreement.
Section 7.03(k) of the Credit Agreement is hereby amended by deleting the
reference therein to “$350,000,000” contained therein and replacing it with the
following: “$450,000,000.” Section 7.03(k)(B) of the Credit Agreement is hereby
amended by deleting each reference therein to “$350,000,000” and “$400,000,000”
contained therein and replacing with the following, respectively: “$450,000,000”
and “$500,000,000”.

5. Amendments to Section 7.11 (Financial Covenants) of the Credit Agreement.
Effective upon the offer by the Parent to purchase at least $175,000,000 of the
Second Lien Notes, Section 7.11 of the Credit Agreement is hereby amended by
deleting such Section in its entirety and substituting in lieu thereof the
following (provided, for the avoidance of doubt, that prior to such offer to
purchase, the existing financial covenants set forth in 7.11 of the Credit
Agreement, without giving effect to this Second Amendment, shall continue to
apply notwithstanding the effectiveness of this Second Amendment):

“7.11 Financial Covenants. For the avoidance of doubt, notwithstanding anything
to the contrary in the Agreement, it is understood that the following financial
covenants shall be calculated exclusive of the assets, liabilities (except for
liabilities of the Excluded Subsidiaries that are recourse to the Borrowers),
net worth and operations of the Excluded Subsidiaries.

 

3



--------------------------------------------------------------------------------

(a) Minimum Interest Coverage Ratio. The Borrowers shall not permit the ratio of
(a) Consolidated EBITDA for the period of four (4) consecutive fiscal quarters
then ending to (b) Consolidated Total Interest Expense for such period to be
less than the ratio set forth below opposite such fiscal quarter:

 

Four Fiscal Quarters Ending

  

Minimum Interest Coverage Ratio

October 31, 2012

through January 31, 2013

   2.00:1.00 April 30, 2013    2.15:1.00

July 31, 2013

through January 31, 2014

   2.25:1.00

April 30, 2014

and thereafter

   2.50:1.00

(b) Maximum Consolidated Total Funded Debt to Consolidated EBITDA. The Borrowers
shall not permit the ratio of (a) Consolidated Total Funded Debt as of such date
to (b) Consolidated EBITDA for the period of four (4) consecutive fiscal
quarters then ending to exceed the ratio set forth below opposite such fiscal
quarter; provided, however, that for each fiscal quarter ending on or after the
date on which the Borrowers have consummated the New Equity Raise, each of the
ratios set forth below shall be reduced by 50 basis points:

 

Four Fiscal Quarters Ending

  

Maximum Consolidated Total

Funded Debt to Consolidated

EBITDA

October 31, 2012

through January 31, 2013

   5.75:1.00

April 30, 2013

through January 31, 2014

   5.50:1.00

April 30, 2014

through January 31, 2015

   5.25:1.00

April 30, 2015

through January 31, 2016

   4.75:1.00

April 30, 2016

and thereafter

   4.50:1.00

Notwithstanding the foregoing, solely for the purposes of calculating
Consolidated Total Funded Debt to Consolidated EBITDA pursuant to this
Section 7.11(b), neither Excluded Interim Sub Debt nor Excluded Interim Second
Lien Debt shall be included in Consolidated Total Funded Debt during any period
in which (and for so long as) such Excluded Interim Sub Debt or Excluded Interim
Second Lien Debt is properly designated as such under and in accordance with
Section 7.03(k) or the Second Amendment, as applicable.

 

4



--------------------------------------------------------------------------------

(c) Maximum Consolidated Senior Funded Debt to Consolidated EBITDA. The
Borrowers shall not permit the ratio of (a) Consolidated Senior Funded Debt as
of such date to (b) Consolidated EBITDA for the period of four (4) consecutive
fiscal quarters then ending to exceed the ratio set forth below opposite such
fiscal quarter:

 

Four Fiscal Quarters Ending

  

Maximum Consolidated Senior

Funded Debt to Consolidated

EBITDA

October 31, 2012

and thereafter

   2.75:1.00

(d) Maximum Capital Expenditures. During any fiscal year and tested at the end
of each fiscal year, the Borrowers and Non-Borrower Subsidiaries shall not make
any Capital Expenditure (or become legally obligated to make such expenditures
during such fiscal year) other than Capital Expenditures for properties and
assets used in the operation of the Borrowers’ or Non-Borrowers’ business not
exceeding 1.5 times the sum of the Borrowers’ and the Non-Borrower Subsidiaries’
consolidated depreciation expenses, depletion expenses and landfill amortization
expenses in such fiscal year.”

6. Amendment to Form of Compliance Certificate. Effective upon the closing of
this Second Amendment, Exhibit D to the Credit Agreement (Form of Compliance
Certificate) is hereby amended and restated in its entirety by the Exhibit D
attached hereto as Annex 1. Effective upon the offer by the Parent to purchase
at least $175,000,000 of the Second Lien Notes, Exhibit D to the Credit
Agreement (Form of Compliance Certificate) is hereby amended and restated in its
entirety by the Exhibit D attached hereto as Annex 2.

7. Consent to Second Lien Refinancing. Subject to the conditions to
effectiveness set forth in Paragraph 11 below, the Administrative Agent and the
Lenders party hereto hereby consent to the Second Lien Refinancing and
acknowledge and agree to the following in connection therewith:

(i) The Maturity Date shall be deemed to be March 18, 2016 for all purposes
under the Credit Agreement following the consummation of the Second Lien
Refinancing in Full (as defined in the Transaction Summary) or any other
refinancing of the Second Lien Notes in full (including principal, interest,
premium and other amounts due thereunder) in accordance with the terms of the
Credit Agreement (including Section 2.07(a) thereof) on or before March 1, 2014.
In the event that the consummation of the Second Lien Refinancing in Full (as
defined in the Transaction Summary) has not occurred, or the Second Lien Notes
are not otherwise so refinanced in full, in each case on or before March 1,
2014, the Maturity Date shall be March 31, 2014. Section 2.07(a) of the Credit
Agreement is hereby deemed to be amended to reflect the Administrative Agent’s
and Required Lenders’ acknowledgment and consent under this subparagraph (i).

(ii) The application of no more than $50,000,000 of Committed Loans under the
Credit Agreement to the consummation of the Second Lien Refinancing shall be a
permitted use of Committed Loan proceeds under the Credit Agreement
notwithstanding

 

5



--------------------------------------------------------------------------------

anything to the contrary set forth in Section 5.04 of the Credit Agreement.
Section 5.04 of the Credit Agreement is hereby deemed to be amended to reflect
the Administrative Agent’s and Required Lenders’ acknowledgment and consent
under this subparagraph (ii).

(iii) Notwithstanding anything to the contrary set forth in Section 7.03(k) of
the Credit Agreement or the definition of Second Lien Notes, (w) the 2012 Senior
Subordinated Notes will be treated solely as Senior Subordinated Notes (and not
Second Lien Notes) for all purposes under the Credit Agreement, (x) the
Indebtedness of the Borrowers evidenced by the 2012 Senior Subordinated Notes
will be treated solely as Senior Subordinated Debt for all purposes under the
Credit Agreement, (y) the Senior Subordinated Notes Indenture will be treated
solely as a “Senior Subordinated Notes Indenture” (and not a Second Lien Notes
Indenture) for all purposes under the Credit Agreement, and (z) all documents,
instruments, agreements and indentures entered into or executed in connection
with the 2012 Senior Subordinated Notes will be treated solely as Senior
Subordinated Debt Documents (and not Second Lien Notes Documents) for all
purposes under the Credit Agreement. Section 7.03(k) of the Credit Agreement is
hereby deemed to be amended to reflect the Administrative Agent’s and Required
Lenders’ acknowledgment and consent under this subparagraph (iii).

(iv) The repurchase of the Second Lien Notes pursuant to the Second Lien
Refinancing constitutes a permitted Investment under Section 7.02(m) of the
Credit Agreement notwithstanding anything to the contrary set forth therein.
Section 7.02(m) of the Credit Agreement is hereby deemed to be amended to
reflect the Administrative Agent’s and Required Lenders’ acknowledgment under
this subparagraph (iv).

(v) The tender for the Second Lien Notes in connection with the Second Lien
Refinancing as described in the Transaction Summary, or any other offer to
purchase, or redemption or repurchase of, the Second Lien Notes that complies
with the terms of the Credit Agreement, does not constitute an Event of Default
under Section 8.01(n) of the Credit Agreement notwithstanding anything to the
contrary set forth therein. Section 8.01(n) of the Credit Agreement is hereby
deemed to be amended to reflect the Administrative Agent’s and the Required
Lenders’ acknowledgment under this subparagraph (v).

(vi) If, in connection with the Second Lien Refinancing or other refinancing of
the Second Lien Notes in connection with the issuance of the 2012 Senior
Subordinated Notes, certain of the Second Lien Notes intended to be refinanced
are not tendered to, discharged by or otherwise satisfied by, the Borrowers
substantially simultaneously with (and, in any event within one (1) Business Day
after) the issuance of the 2012 Senior Subordinated Notes, as contemplated by
the Borrowers in the Transaction Summary in connection with the Second Lien
Refinancing or other refinancing of the Second Lien Notes in connection with the
issuance of the 2012 Senior Subordinated Notes (the aggregate outstanding
principal amount of the Second Lien Notes not so tendered, discharged or
satisfied, the “Interim Second Lien Debt”) the Borrowers may elect to exclude
all or any portion of such Interim Second Lien Debt from covenant calculations
for purposes of Section 7.11(b) (any Interim Second Lien Debt so excluded,
“Excluded

 

6



--------------------------------------------------------------------------------

Interim Second Lien Debt”) so long as the Deposit Conditions (defined below) are
met (and continue to be met) with respect to such Interim Second Lien Debt (and
in the event that any of the Deposit Conditions cease to be met on any date,
including that such Interim Second Lien Debt is outstanding for more than ninety
(90) days, such Interim Second Lien Debt shall no longer be excluded from the
covenants under Section 7.11(b) as of such date and shall no longer constitute
Excluded Interim Second Lien Debt). The failure of any of the Deposit Conditions
to be met at any time with respect to any Interim Second Lien Debt shall cause
such Interim Second Lien Debt to cease to be Excluded Interim Second Lien Debt.

The “Deposit Conditions” shall mean, with respect to any Excluded Interim Second
Lien Debt, the satisfaction (and continued satisfaction) of each of the
following conditions with respect to such Indebtedness: (x) Net Cash Proceeds of
the issuance of the 2012 Senior Subordinated Notes in an amount equal to the
principal amount of such Excluded Interim Second Lien Debt is deposited by the
Borrowers with the Administrative Agent and maintained in a blocked deposit
account at Bank of America pending the redemption, repayment, discharge or other
satisfaction thereof and such deposit account is pledged to the Administrative
Agent for the benefit of the Secured Parties to secure the Obligations (it being
acknowledged that such funds shall be released in connection with the
redemption, repayment, discharge or other satisfaction of such Excluded Interim
Second Lien Debt in a manner that does not violate the terms of the Second Lien
Notes Documents); (y) the Borrowers shall commence the redemption, repayment,
discharge or other satisfaction of such Excluded Interim Second Lien Debt in a
manner that does not violate the terms of the Second Lien Notes Documents
(subject to any contractual notice periods required therein) within five
(5) Business Days following the issuance of the 2012 Senior Subordinated Notes;
and (z) such Excluded Interim Second Lien Debt is in fact redeemed, repaid,
discharged or otherwise satisfied as soon as practicable under the Second Lien
Notes Documents or otherwise and, in any event, within ninety (90) days
following the issuance of the 2012 Senior Subordinated Notes.

(vii) The Borrowers hereby agree to provide the Administrative Agent with all
consents and other documentation as the Administrative Agent shall require
related to (w) the issuance of the 2012 Senior Subordinated Notes, (x) the
tender, redemption and/or all other actions taken with respect to the repayment
of the Second Lien Notes, (y) any concurrent Equity Issuance, and (z) any
Interim Second Lien Debt.

8. Source of Funds for the Target Acquisition. Notwithstanding the requirement
set forth in paragraph 2 of Annex 3 of the First Amendment that the Parent fund
the Target Acquisition with the proceeds of an Equity Issuance, the Parent shall
be permitted to use proceeds of Committed Loans under the Credit Agreement to
pay the purchase consideration for the Target Acquisition so long as the
Borrowers previously received proceeds of an Equity Issuance in an amount equal
to or greater than the purchase consideration for the Target Acquisition (such
purchase consideration amount, the “Acquisition Equity”) and applied proceeds in
an amount at least equal to the Acquisition Equity to the prepayment of
Committed Loans in accordance with Section 2.05(a) of the Credit Agreement.

 

7



--------------------------------------------------------------------------------

9. No Waiver. Nothing contained herein shall be deemed to (i) constitute a
waiver of any Default or Event of Default that may heretofore or hereafter occur
or have occurred and be continuing or, except as expressly set forth herein, to
otherwise modify any provision of the Credit Agreement or any other Loan
Document, or (ii) give rise to any defenses or counterclaims to the
Administrative Agent’s or any of the Lenders’ right to compel payment of the
Obligations when due or to otherwise enforce their respective rights and
remedies under the Credit Agreement and the other Loan Documents.

10. Amendment Fee. The Borrowers hereby jointly and severally promise to pay to
each existing Lender which consents to this Second Amendment, in consideration
of each such Lender entering into this Second Amendment, a fee in an amount
equal to 25 basis points of such Lender’s Revolving Commitment as of the date
hereof (the “Amendment Fees”). The Amendment Fees shall be fully-earned as of
the date hereof and shall be non-refundable.

11. Conditions to Effectiveness. This Second Amendment shall become effective as
of the date when each of the following conditions is satisfied:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each dated as of the date hereof and each in form and substance
satisfactory to the Administrative Agent unless otherwise specified:

(i) counterparts of this Second Amendment, properly executed by a Responsible
Officer of each of the Borrowers, and sufficient in number for distribution to
each party hereto;

(ii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Borrower as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Second Amendment;

(iii) a favorable opinion of Wilmer, Cutler, Pickering, Hale and Dorr, LLP,
counsel to the Parent and the other Borrowers organized in New York, Delaware,
Virginia and Massachusetts, addressed to the Administrative Agent and the
Lenders, in form and substance satisfactory to the Administrative Agent;

(iv) a certificate signed by a Responsible Officer of each Borrower certifying
(A) that the conditions specified in this Paragraph 11 and Section 4.02(a) and
(b) of the Credit Agreement have been satisfied and (B) that there has been no
event or condition since the date of the audited financial statements of the
Parent and its Subsidiaries for the fiscal year ended April 30, 2012, that has
had or could be reasonably expected to have, either individually or in the
aggregate, a Material Adverse Effect; and

(v) such other assurances, certificates, documents, consents or opinions as the
Administrative Agent reasonably may require.

 

8



--------------------------------------------------------------------------------

(b) The Borrowers shall have paid to the Administrative Agent, for the accounts
of the applicable Lenders, the Amendment Fee.

(c) The Borrowers shall have paid all fees, charges and disbursements of counsel
(including any local counsel) to the Administrative Agent (directly to such
counsel if requested by the Administrative Agent) to the extent invoiced prior
to or on the date hereof.

12. Representations and Warranties. The Borrowers jointly and severally
represent and warrant to the Administrative Agent and the Lenders as follows:

(a) The execution, delivery and performance of this Second Amendment and the
transactions contemplated hereby (including the Second Lien Refinancing) (i) are
within the corporate (or the equivalent company or partnership) authority of
each of the Borrowers, (ii) have been duly authorized by all necessary corporate
(or other) proceedings, (iii) do not conflict with or result in any material
breach or contravention of any provision of law, statute, rule or regulation to
which any of the Borrowers is subject or any judgment, order, writ, injunction,
license or permit applicable to any of the Borrowers so as to materially
adversely affect the assets, business or any activity of the Borrowers, and
(iv) do not conflict with any provision of the corporate charter, articles or
bylaws (or equivalent other company or partnership documents) of the Borrowers
or any agreement or other instrument binding upon the Borrowers, including,
without limitation, the Senior Subordinated Notes Indenture, the Second Lien
Notes Indenture and the Indenture governing the 2005 Fame Bonds.

(b) The execution, delivery and performance of this Second Amendment will result
in valid and legally binding obligations of the Borrowers enforceable against
each in accordance with the respective terms and provisions hereof and thereof,
except as enforceability is limited by bankruptcy, insolvency, reorganization,
moratorium or other Applicable Laws relating to or affecting generally the
enforcement of creditors’ rights and except to the extent that availability of
the remedy of specific performance or injunctive relief or other equitable
remedy is subject to the discretion of the court before which any proceeding
therefor may be brought.

(c) The execution, delivery and performance by the Borrowers of this Second
Amendment and the transactions contemplated hereby (including the Second Lien
Refinancing, as more fully described in the Transaction Summary) do not require
any approval or consent of, or filing with, any governmental agency or authority
other than those already obtained in writing (copies of which have been
delivered to the Administrative Agent), if any.

(d) The representations and warranties contained in Article V of the Credit
Agreement are true and correct in all material respects as of the date hereof as
though made on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date and except to the
extent of changes resulting from transactions contemplated or permitted by the
Credit Agreement as amended by the Second Amendment and changes occurring in the
ordinary course of business which singly or in the aggregate do not have a
Material Adverse Effect. For purposes of this Paragraph 12(d), the
representations and warranties contained in Section 5.05(a) of the Credit
Agreement shall be deemed to refer to the most recent statements furnished
pursuant to Section 6.04(a) of the Credit Agreement.

 

9



--------------------------------------------------------------------------------

(e) Both before and after giving effect to this Second Amendment and the
transactions contemplated hereby (including the Second Lien Refinancing), no
Default or Event of Default under the Credit Agreement has occurred and is
continuing.

13. Ratification, etc. Except as expressly amended hereby, the Credit Agreement,
the other Loan Documents and all documents, instruments and agreements related
thereto are hereby ratified and confirmed in all respects and shall continue in
full force and effect. This Second Amendment and the Credit Agreement shall
hereafter be read and construed together as a single document, and all
references in the Credit Agreement, any other Loan Document or any agreement or
instrument related to the Credit Agreement shall hereafter refer to the Credit
Agreement as amended by this Second Amendment.

14. GOVERNING LAW. THIS SECOND AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

15. Counterparts. This Second Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be an original, but all of which
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Second Amendment by telecopy shall be as effective as delivery of an original
executed counterpart of this Second Amendment.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has duly executed this Second
Amendment to Amended and Restated Credit Agreement and Consent as a sealed
instrument as of the date first set forth above.

 

BORROWERS:

CASELLA WASTE SYSTEMS, INC.

By:    

 

/s/ Edwin Johnson

 

Name: Edwin Johnson

 

Title:   Chief Financial Officer and Treasurer

ALL CYCLE WASTE, INC.

ATLANTIC COAST FIBERS, INC.

B. AND C. SANITATION CORPORATION

BRISTOL WASTE MANAGEMENT, INC.

C.V. LANDFILL, INC.

CASELLA ALBANY RENEWABLES, LLC

CASELLA MAJOR ACCOUNT SERVICES, LLC

CASELLA RECYCLING, LLC

CASELLA RENEWABLE SYSTEMS, LLC

CASELLA TRANSPORTATION, INC.

CASELLA WASTE MANAGEMENT OF MASSACHUSETTS, INC.

CASELLA WASTE MANAGEMENT OF N.Y., INC.

CASELLA WASTE MANAGEMENT OF PENNSYLVANIA, INC.

CASELLA WASTE MANAGEMENT, INC.

CASELLA WASTE SERVICES OF ONTARIO LLC

CHEMUNG LANDFILL LLC

COLEBROOK LANDFILL LLC

CWM ALL WASTE LLC

FOREST ACQUISITIONS, INC.

GRASSLANDS INC.

GROUNDCO LLC

HAKES C&D DISPOSAL, INC.

HARDWICK LANDFILL, INC.

HIRAM HOLLOW REGENERATION CORP.

KTI BIO FUELS, INC.

KTI ENVIRONMENTAL GROUP, INC.

By:

 

/s/ Edwin Johnson

 

Name: Edwin Johnson

 

Title: Vice President and Treasurer

 

Signature Pages to Second Amendment



--------------------------------------------------------------------------------

KTI NEW JERSEY FIBERS, INC.

KTI OPERATIONS, INC.

KTI SPECIALTY WASTE SERVICES, INC.

KTI, INC.

MAINE ENERGY RECOVERY COMPANY, LIMITED PARTNERSHIP

NEW ENGLAND WASTE SERVICES OF MASSACHUSETTS, INC.

NEW ENGLAND WASTE SERVICES OF ME, INC.

NEW ENGLAND WASTE SERVICES OF N.Y., INC.

NEW ENGLAND WASTE SERVICES OF VERMONT, INC.

NEW ENGLAND WASTE SERVICES, INC.

NEWBURY WASTE MANAGEMENT, INC.

NEWSME LANDFILL OPERATIONS LLC

NEWS OF WORCESTER LLC

NORTH COUNTRY ENVIRONMENTAL SERVICES, INC.

NORTHERN PROPERTIES CORPORATION OF PLATTSBURGH

PINE TREE WASTE, INC.

RESOURCE WASTE SYSTEMS, INC.

SCHULTZ LANDFILL, INC.

SOUTHBRIDGE RECYCLING & DISPOSAL PARK, INC.

SUNDERLAND WASTE MANAGEMENT, INC.

THE HYLAND FACILITY ASSOCIATES

U.S. FIBER, LLC

WASTE-STREAM INC.

WINTERS BROTHERS, INC.

By:    

 

/s/ Edwin Johnson

 

Name: Edwin Johnson

 

Title:   Vice President and Treasurer

 

Signature Pages to Second Amendment



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Administrative Agent

By:    

 

/s/ Maria F. Maia

 

Name: Maria F. Maia

 

Title:   Managing Director

 

Signature Pages to Second Amendment



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as a Lender

By:    

 

/s/ Maria F. Maia

 

Name: Maria F. Maia

 

Title:   Managing Director

 

Signature Pages to Second Amendment



--------------------------------------------------------------------------------

COMERICA BANK

as a Revolving Lender

By:    

 

/s/ Tony G. Rice

 

Name: Tony G. Rice

  Title:   Vice President

 

Signature Pages to Second Amendment



--------------------------------------------------------------------------------

JP Morgan Chase Bank, N.A.

as a Lender

By:    

 

/s/ Sonya E. Young

 

Name: Sonya E. Young

 

Title:   Underwriter I

 

Signature Pages to Second Amendment



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION

as a Lender

By:    

 

/s/ Shibani Faehnle

 

Name: Shibani Faehnle

 

Title:   Vice President

 

Signature Pages to Second Amendment



--------------------------------------------------------------------------------

TD Bank N.A.

as a Lender

By:    

 

/s/ E. Kirke Hart

 

Name: E. Kirke Hart

 

Title:   Senior Vice President

 

Signature Pages to Second Amendment



--------------------------------------------------------------------------------

UNION BANK N.A.

as a Lender

By:    

 

/s/ Peter C. Thompson

 

Name: Peter C. Thompson

 

Title:   Vice President

 

Signature Pages to Second Amendment



--------------------------------------------------------------------------------

EXHIBIT A

TRANSACTION SUMMARY

Casella Waste Systems, Inc. (the “Parent”) proposes to enter into certain
transactions (the “Transactions”) consisting of (i) an offering of additional
Senior Subordinated Notes in an aggregate principal amount of at least
$125,000,000 pursuant to the Senior Subordinated Notes Indenture (such notes,
the “2012 Senior Subordinated Notes”), (ii) a public offering of Class A common
stock in an amount of up to $50 million (the “2012 Equity Offering”), (iii) a
borrowing of up to $50 million under the Credit Agreement to refinance the
Second Lien Loans, (iv) a tender offer to purchase the Second Lien Notes, and
(iv) a redemption of remaining Second Lien Notes. Capitalized terms used herein
without definition shall have the meanings ascribed to such terms in the Credit
Agreement.

The Parent proposes to apply the Net Cash Proceeds of the issuance of at least
$125 million of 2012 Senior Subordinated Notes, $25 million of the 2012 Equity
Offering and approximately $50 million of Committed Loans advanced under the
Credit Agreement, to refinance in full the Second Lien Notes, including all
principal, interest, fees, premium or other amounts payable in connection
therewith (such transaction, the “Second Lien Refinancing in Full”).

The Parent intends to offer to purchase for cash any and all outstanding Second
Lien Notes, if it is able to raise sufficient funds to do so in the
Transactions. Subject to the conditions stated in the documentation relating to
the tender offer, holders that tender (and do not validly withdraw) their Second
Lien Notes by the early tender deadline will receive an additional consent
payment. Concurrent with the offer to purchase the Second Lien Notes, the Parent
is seeking the consent of the holders of Second Lien Notes to amendments to the
Second Lien Notes Indenture to, among other modifications, eliminate
substantially all of the restrictive covenants and certain events of default
contained therein. Simultaneously with the closing of the 2012 Senior
Subordinated Notes offering, the Parent intends to issue a notice to redeem
Second Lien Notes that remain outstanding following expiration of the Tender
Offer.

The offering of 2012 Senior Subordinated Notes is not contingent upon the
consummation of the 2012 Equity Offering but, in the event that the available
proceeds of the Transactions are less than the approximately $200 million
required for a Second Lien Refinancing in Full, the Borrowers are not permitted
to use proceeds from the revolver to refinance the Second Lien Notes except in
connection with a refinancing of at least $175,000,000 of Second Lien Notes. The
Maturity Date of the Committed Loans will continue to be March 31, 2014 if the
Second Lien Refinancing in Full does not occur on or before March 1, 2014. The
Maturity Date under the Credit Agreement will be March 18, 2016, as long as the
Second Lien Refinancing in Full has occurred on or before March 1, 2014.

The Parent does not contemplate consummating the Target Acquisition
contemporaneously with the Transaction. The Parent is proposing to raise $50
million of equity, of which $25 million is intended for the Second Lien
Refinancing and $25 million is intended for general corporate purposes,
including acquisitions. The proposed Second Amendment and Consent confirms that
Net Cash Proceeds of the 2012 Equity Offering raised in the Transaction (or any
Equity Issuance) may be used to prepay borrowings under the Credit Agreement,
and such amounts would be available as Committed Loans to pay the consideration
for the Target Acquisition.

Exhibit A to Second Amendment



--------------------------------------------------------------------------------

Annex 1 to Second Amendment

(Effective as of Second Amendment Date)

EXHIBIT D

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:                     ,         

To:    Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of March 18, 2011 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement;” the terms defined
therein being used herein as therein defined), among Casella Waste Systems,
Inc., a Delaware corporation (the “Parent”) and each of its direct and indirect
Subsidiaries (other than Excluded Subsidiaries and Non-Borrower Subsidiaries)
identified therein (collectively, the “Borrowers”), the Lenders from time to
time party thereto, and Bank of America, N.A., as Administrative Agent, L/C
Issuer, and Swing Line Lender.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                                          of the Parent, and that,
as such, he/she is authorized to execute and deliver this Certificate to the
Administrative Agent on behalf of the Borrowers, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. The Borrowers have delivered the year-end audited financial statements
required by Section 6.04(a) of the Credit Agreement for the fiscal year of the
Borrowers ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. The Borrowers have delivered the unaudited financial statements required by
Section 6.04(b) of the Credit Agreement for the fiscal quarter of the Parent and
its Subsidiaries ended as of the above date. Such consolidated financial
statements were prepared in accordance with GAAP and fairly present the
consolidated financial condition of the Parent and its Subsidiaries as at the
close of business on the date thereof and the results of operations for the
period then ended, subject only to normal year-end audit adjustments and the
absence of footnotes.

2. The undersigned has reviewed and is familiar with the terms of the Credit
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Parent and its Subsidiaries during the accounting period covered by such
financial statements.

 

Exhibit D

Form of Compliance Certificate



--------------------------------------------------------------------------------

3. A review of the activities of the Parent and its Subsidiaries during such
fiscal period has been made under the supervision of the undersigned with a view
to determining whether during such fiscal period the Parent and its Subsidiaries
performed and observed all its Obligations under the Loan Documents, and

[select one:]

[to the best knowledge of the undersigned, no Default or Event of Default has
occurred and is continuing.]

—or—

[to the best knowledge of the undersigned, the following covenants contained in
Article VI and Article VII of the Credit Agreement as of the end of such fiscal
period have not been performed or observed and the following is a list of each
such Default or Event of Default and its nature and period of existence and a
summary of what actions the Borrowers propose to take with respect thereto and
attaching, in the event that such Default or Event of Default relates to
environmental matters, an Environmental Compliance Certificate:] and

4. [Except to the extent described below, the] [The] representations and
warranties of the Borrowers contained in Article V of the Credit Agreement or
any other Loan Document are true and correct on the date hereof, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct as of such earlier date and
except to the extent of changes resulting from transactions contemplated or
permitted by the Credit Agreement and changes occurring in the ordinary course
of business which singly or in the aggregate do not have a Material Adverse
Effect. For purposes of this Compliance Certificate, the representations and
warranties contained in Section 5.05(a) of the Credit Agreement shall be deemed
to refer to [the most recent audited financial statements furnished pursuant to
Section 4.01(a)(ix) or Section 6.04(a) of the Credit Agreement, as
applicable][the statements in connection with which this Compliance Certificate
is delivered].

[Describe any exceptions.] [For the avoidance of doubt, none of the foregoing
disclosures shall constitute an amendment or supplement to the disclosure
schedules attached to the Credit Agreement or any other Loan Document.]

5. The financial covenant analyses and information set forth on Schedule 1
attached hereto are true and accurate on and as of the Financial Statement Date.

 

Exhibit D

Form of Compliance Certificate



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of                     ,         .

 

  CASELLA WASTE SYSTEMS, INC., for   itself and each of the Borrowers referred
to herein By:       Name:   Title:

 

Exhibit D

Form of Compliance Certificate



--------------------------------------------------------------------------------

For the Quarter/Year ended                     ,          (the “Statement Date”)

SCHEDULE 1

to the Compliance Certificate

($ in 000’s)

 

I.   Section 7.11(a) – Minimum Interest Coverage Ratio.    A.   Consolidated
EBITDA for the four (4) consecutive fiscal quarters ending on the Statement Date
(the “Subject Period”):      1.   Consolidated Adjusted Net Income for the
Subject Period:     a.   Consolidated Net Income (or Loss) of the Parent and its
Subsidiaries after deduction of all expenses, taxes, and other proper charges
determined in accordance with GAAP, less (or plus, in the case of losses), to
the extent included therein, (i) gains (or loss) from extraordinary items, (ii)
any income (or loss) from discontinued operations, and (iii) income (or loss)
attributable to any Investment in any Excluded Subsidiaries; provided, however,
that consolidated net income shall not be reduced pursuant to this clause (iii)
by actual cash dividends or distributions received from any Excluded Subsidiary,
or by Net Cash Proceeds (to the extent included in income) in connection with
the Disposition of any such Investment, so long as (and to the extent that) such
cash dividends and distributions or Net Cash Proceeds have not been subsequently
reinvested in an Excluded Subsidiary during the Subject Period   
$                             

 

  plus, to the extent deducted in calculating Consolidated Net Income (or Loss)
and without duplication:        b.   the non-recurring, non-cash write-off of
debt issuance expenses related to the refinancing of Indebtedness under the
Existing Credit Agreement (including, without limitation, the repayment of the
term loan B thereunder) and the 2003 Senior Subordinated Debt Refinancing for
the Subject Period (up to an aggregate amount of $10,000,000 for all periods)   
$         

 

    c.   non-recurring extraordinary charges related to the FCR Disposition for
the Subject Period (up to an aggregate amount of $5,000,000 for all periods)   
$         

 

 

Exhibit D

Form of Compliance Certificate



--------------------------------------------------------------------------------

       d.   transaction costs for acquisitions and development projects which
are expensed rather than capitalized (as a result of applying FASB Rule 141
treatment to such transaction costs) for the Subject Period   
$                                

 

       e.   non-cash losses in connection with asset sales, asset impairment
charges and abandonment of assets for the Subject Period (up to an aggregate
amount of $35,000,000 (calculated without giving effect to the aggregate amount
of such non-cash losses incurred in connection with the MERC Transaction) from
and after the Closing Date)    $            

 

       f.   non-cash losses resulting from the sale or other Disposition of the
assets or Equity Interests of MERC or the closure and discontinuation of the
operations of MERC for the Subject Period (up to an aggregate amount not to
exceed $42,000,000 from and after the Closing Date)    $            

 

       g.   non-cash stock-based compensation expenses under the Borrowers’
employee share-based compensation plans for the Subject Period    $            

 

       h.   non-cash charges in connection with the declaration or payment of
PIK Dividends for the Subject Period    $            

 

       i.   all other non-cash charges reasonably acceptable to the
Administrative Agent for the Subject Period    $            

 

       j.   cash charges in connection with the MERC Transaction for the Subject
Period (up to an aggregate amount of $3,000,000 from and after the Closing Date)
   $            

 

       k.   non-recurring, non-cash write-off of debt issuance expenses related
to the refinancing of the Second Lien Notes for the Subject Period (up to an
aggregate amount of $6,000,000 for all periods)    $            

 

       l.   cash premium payments in connection with the early redemption and
refinancing of the Second Lien Notes for the Subject Period (up to an aggregate
amount of $11,000,000 for all periods)    $            

 

       m.   cash charges in connection with severance and reorganization in an
aggregate amount not to exceed $3,000,000 from and after the Closing Date    $  
         

 

 

Exhibit D

Form of Compliance Certificate



--------------------------------------------------------------------------------

       n.   non-cash charges associated with interest rate derivatives deemed to
be ineffective    $                                

 

     minus, to the extent included in the calculation of Consolidated Net Income
(or Loss) and without duplication        o.   non-cash extraordinary gains on
the sale of assets including non-cash gains on the sale of assets outside the
ordinary course of business for the Subject Period    $            

 

       p.   non-cash extraordinary gains resulting from the application of FAS
133 for the Subject Period    $            

 

       q.  

Consolidated Adjusted Net Income for the Subject Period

(Lines I.A.1.a + b + c + d + e + f + g + h + i + j + k + l + m + n – o – p)

   $            

 

     plus, to the extent deducted in determining Consolidated Adjusted Net
Income (or Loss) in the Subject Period and without duplication      2.  
Interest expense (including accretion expense, original issue discount and costs
in connection with the early extinguishment of debt) for the Subject Period    $
           

 

     3.   Income taxes for the Subject Period    $            

 

     4.   Amortization expense for the Subject Period    $            

 

     5.   Depreciation and depletion expense for the Subject Period    $       
    

 

     6.   Consolidated EBITDA for the Subject Period


(Lines I.A.1.q + 2 + 3 + 4 + 5)

   $            

 

 

Exhibit D

Form of Compliance Certificate



--------------------------------------------------------------------------------

B.   Consolidated Total Interest Expense for the Subject Period      The
aggregate amount of interest expense required to be paid or accrued in
accordance with GAAP by the Borrowers during the Subject Period on all
Indebtedness of the Borrowers outstanding during all or any part of the Subject
Period, whether such interest was or is required to be reflected as an item of
expense or capitalized, including payments consisting of interest in respect of
any Capitalized Lease or any Synthetic Lease, and including commitment fees,
letter of credit fees, agency fees, balance deficiency fees and similar fees or
expenses for the Subject Period in connection with the borrowing of money, but
excluding therefrom, without duplication, (a) the non-cash amortization of debt
issuance costs, including original issue discount and premium, if any, (b) the
write-off of deferred financing fees and charges in connection with the
repayment of any Indebtedness and in connection with the Existing Credit
Agreement, in each case, that are classified as interest under GAAP, (c) to the
extent financed in connection with any refinancing of Indebtedness, any call,
tender or similar premium expressly required to be paid in cash under the
existing terms (and not by way of amendment or supplement in contemplation of
such refinancing) of the Indebtedness being refinanced in connection with such
refinancing and the interest component of any remaining original issue discount
on the Indebtedness so refinanced, (d) dividends (including PIK Dividends) on
Preferred Stock (if any) paid by the Borrowers and, to the extent deducted in
calculating Consolidated Net Income (or Loss), the costs and expenses incurred
by the Borrowers in connection with the issuance of Preferred Stock, in each
case that are required by GAAP to be treated as interest expense, and (e)
non-cash interest expense associated with interest rate derivatives      $     
      

 

 

  C.   Interest Coverage Ratio (Line I.A.6 ÷ Line I.B)                   to 1   

Minimum required (as at the end of any fiscal quarter ending before the date on
which the Borrowers have consummated the Additional Equity Raise):

Four Fiscal Quarters Ending

 

Minimum Interest Coverage Ratio

April 30, 2012 through

July 31, 2012

  2.15:1.00

October 31, 2012 through

January 31, 2013

  2.25:1.00 April 30, 2013 and thereafter   2.50:1.00

 

Exhibit D

Form of Compliance Certificate



--------------------------------------------------------------------------------

Minimum required (as at the end of any fiscal quarter ending on or after the
date on which the Borrowers have consummated the Additional Equity Raise):

Four Fiscal Quarters Ending

 

Minimum Interest Coverage Ratio

April 30, 2012 through

July 31, 2012

  2.15:1.00 October 31, 2012   2.25:1.00 January 31, 2013   2.35:1.00
April 30, 2013 and thereafter   2.50:1.00

II.   Section 7.11(b) – Maximum Consolidated Total Funded Debt to Consolidated
EBITDA. A.   Consolidated Total Funded Debt at the Statement Date      the sum
of:      1.  

 

Aggregate amount of Indebtedness for borrowed money or credit obtained or other
similar monetary obligations, direct or indirect, (including (x) the principal
obligations of the Borrowers under the Second Lien Notes and the Senior
Subordinated Notes, (y) obligations under “finance leases” and (z) any unpaid
reimbursement obligations with respect to letters of credit; but excluding any
contingent obligations with respect to letters of credit outstanding)

   $                             

 

  2.   all obligations evidenced by notes, bonds, debentures or other similar
debt instruments (other than Performance Bonds and Landfill Surety Arrangements)
   $         

 

  3.   the deferred purchase price of assets (other than trade payables incurred
in the ordinary course of business and holdbacks)    $         

 

  4.   all Attributable Indebtedness, including, without limitation,
Indebtedness with respect to capitalization of landfill operating contract
obligations, to the extent capitalized under GAAP (but excluding landfill
operating leases to the extent they are characterized as operating leases and
not capitalized)    $         

 

  5.   (x) Equity Related Purchase Obligations in respect of Non-Qualified
Preferred Stock (including Grandfathered Non-Qualified Preferred Stock) and (y)
commencing on the date that is twelve months prior to the maturity of such
Equity Related Purchase Obligations (assuming for this purpose the demand or
exercise, if applicable, by the requisite holder or holders on the earliest date
provided therefor), Equity Related Purchase Obligations in respect of Qualified
Preferred Stock    $         

 

 

Exhibit D

Form of Compliance Certificate



--------------------------------------------------------------------------------

  6.   Indebtedness of the type referred to in Lines II.A.1 through II.A.5 above
of another Person guaranteed by any of the Borrowers    $                      
       

 

  7.   Consolidated Total Funded Debt at the Statement Date


(Line II.A.1 + 2 + 3 + 4 + 5 + 6)

   $          

 

B.   Consolidated EBITDA for the Subject Period   1.   Consolidated EBITDA for
the Subject Period as calculated for the purposes of Section 7.11(a) of the
Credit Agreement (Line I.A.6 above)    $          

 

  2.   EBITDA attributable to the twelve (12) month period prior to the date of
the MERC Transaction for the operating assets that are the subject of the MERC
Transaction, only to the extent MERC is accounted for as a discontinued
operation in accordance with GAAP    $          

 

  3.   EBITDA for the prior twelve (12) months of companies acquired by the
Borrowers during the Subject Period (without duplication with respect to the
adjustments set forth in Line I.A.1.b through Line I.A.1.n above) only if (x)
the financial statements of such Acquired Business or new Subsidiary have been
audited, for the period sought to be included, by an independent accounting firm
satisfactory to the Administrative Agent, or (y) the Administrative Agent
consents to such inclusion after being furnished with other acceptable financial
statements    $          

 

  4.   Non-recurring private company expenses which are discontinued upon any
acquisition referenced in Line II.B.3 above (such as owner’s compensation), as
approved by the Administrative Agent    $          

 

  5.   Consolidated EBITDA for the Subject Period


(Lines II.B.1 + 2 + 3 + 4)

   $          

 

 

Exhibit D

Form of Compliance Certificate



--------------------------------------------------------------------------------

C.   Consolidated Total Funded Debt to Consolidated EBITDA


(Line II.A.6 ÷ Line II.B.5):

                  to 1   

Maximum permitted (as at the end of any fiscal quarter ending before the date on
which the Borrowers have consummated the Additional Equity Raise):

Four Fiscal Quarters Ending

 

Maximum Consolidated Total

Funded Debt to Consolidated

EBITDA1

April 30, 2012 through

January 31, 2014

  5.25:1.00

April 30, 2014 through

January 31, 2015

  5.00:1.00

April 30, 2015 through

January 31, 2016

  4.75:1.00 April 30, 2016 and thereafter   4.50:1.00

 

1 

In the event that the Borrowers receive gross cash proceeds as a result of one
or more Equity Issuances in an aggregate amount less than the amount that would
constitute an Additional Equity Raise, and (i) the Borrowers have consummated
the Target Acquisition on or before the last day of the applicable fiscal
quarter, the maximum ratios set forth in this table shall be 0.25 lower (based
on the table as in effect on the First Amendment Date) for each $25,000,000 of
gross cash proceeds received from Equity Issuances on or before the last day of
the applicable fiscal quarter in excess of the first $25,000,000 so received or
(ii) the Borrowers have not consummated the Target Acquisition on or before the
last day of any applicable fiscal quarter, the maximum ratios set forth in this
table shall be 0.25 lower for each $25,000,000 of gross cash proceeds received
from Equity Issuances on or before the last day of the applicable fiscal
quarter; provided that in no event shall any ratio for any quarter be
lowered below the ratio that would be required in the table below this table
(setting forth covenant levels for fiscal quarters ending on or after the
Borrowers have consummated the Additional Equity Raise) for the same quarter
assuming the Additional Equity Raise had been consummated.

 

Exhibit D

Form of Compliance Certificate



--------------------------------------------------------------------------------

Maximum permitted (as at the end of any fiscal quarter ending on or after the
date on which the Borrowers have consummated the Additional Equity Raise):

Four Fiscal Quarters Ending

 

Maximum Consolidated Total

Funded Debt to Consolidated

EBITDA

April 30, 2012   5.25:1.00

July 31, 2012 to

January 31, 2013

  4.50:1.00

April 30, 2013 through

January 31, 2014

  4.25:1.00 April 30, 2014 and thereafter   4.00:1.00

III.   Section 7.11(c) – Maximum Consolidated Senior Funded Debt to Consolidated
EBITDA. A.   Consolidated Senior Funded Debt at the Statement Date      1.  
Consolidated Total Funded Debt at the Statement Date


(Line II.A.7 above)

   $                              

 

  minus      2.   Subordinated Debt outstanding at the Statement Date    $    
     

 

  plus      3.   All scheduled principal payments in respect of Seller
Subordinated Debt that will become due and payable during the next successive
period of four (4) fiscal quarters following the Statement Date    $          

 

  4.   Consolidated Senior Funded Debt at the Statement Date


(Line III.A.1 – 2 + 3)

   $          

 

B.   Consolidated EBITDA for the Subject Period (Line II.B.5 above)    $       
  

 

 

Exhibit D

Form of Compliance Certificate



--------------------------------------------------------------------------------

C.   Consolidated Senior Funded Debt to Consolidated EBITDA


(Line III.A.4 ÷ Line III.B)

                  to 1   

Maximum Permitted (as at the end of any fiscal quarter ending before the date on
which the Borrowers have consummated the Additional Equity Raise):

Four Fiscal Quarters Ending

 

Maximum Consolidated Senior

Funded Debt to Consolidated

EBITDA2

April 30, 2012 through

January 31, 2014

  3.25:1.00

April 30, 2014 through

January 31, 2016

  3.00:1.00 April 30, 2016 and thereafter   2.75:1.00 Maximum permitted (as at
the end of any fiscal quarter ending on or after the date on which the Borrowers
have consummated the Additional Equity Raise):

Four Fiscal Quarters Ending

 

Maximum Consolidated Senior

Funded Debt to Consolidated

EBITDA

April 30, 2012   3.25:1.00

July 31, 2012 through

January 31, 2014

  3.00:1.00 April 30, 2014 and thereafter   2.75:1.00

 

IV.   Section 7.11(d) – Maximum Capital Expenditures.    A.   Capital
Expenditures made (or which any Borrower or Non-Borrower Subsidiary has become
legally obligated to make) during the fiscal year ending                        
  $                                

 

 

 

 

2  In the event that the Borrowers receive gross cash proceeds as a result of
one or more Equity Issuances in an aggregate amount less than the amount that
would constitute an Additional Equity Raise, and (i) the Borrowers have
consummated the Target Acquisition on or before the last day of the applicable
fiscal quarter, the maximum ratios set forth in this table shall be 0.25 lower
(based on the table as in effect on the First Amendment Date) for each
$25,000,000 of gross cash proceeds received from Equity Issuances on or before
the last day of the applicable fiscal quarter in excess of the first $25,000,000
so received or (ii) the Borrowers have not consummated the Target Acquisition on
or before the last day of any applicable fiscal quarter, the maximum ratios set
forth in this table shall be 0.25 lower for each $25,000,000 of gross cash
proceeds received from Equity Issuances on or before the last day of the
applicable fiscal quarter; provided that in no event shall any ratio for any
quarter be lowered below the ratio that would be required in the table below
this table (setting forth covenant levels for fiscal quarters ending on or after
the Borrowers have consummated the Additional Equity Raise) for the same quarter
assuming the Additional Equity Raise had been consummated.

 

Exhibit D

Form of Compliance Certificate



--------------------------------------------------------------------------------

Maximum Permitted:

1.5 times the sum of the Borrowers’ and the Non-Borrowers’

consolidated depreciation expenses, depletion expenses and

landfill amortization expenses in such fiscal year, the product

of which calculation equals $            

 

Exhibit D

Form of Compliance Certificate



--------------------------------------------------------------------------------

Annex 2 to Second Amendment

(Effective upon the offer by the Parent to purchase at least

$175,000,000 of the Second Lien Notes)

EXHIBIT D

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:                     ,         

To:    Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of March 18, 2011 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement;” the terms defined
therein being used herein as therein defined), among Casella Waste Systems,
Inc., a Delaware corporation (the “Parent”) and each of its direct and indirect
Subsidiaries (other than Excluded Subsidiaries and Non-Borrower Subsidiaries)
identified therein (collectively, the “Borrowers”), the Lenders from time to
time party thereto, and Bank of America, N.A., as Administrative Agent, L/C
Issuer, and Swing Line Lender.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                                          of the Parent, and that,
as such, he/she is authorized to execute and deliver this Certificate to the
Administrative Agent on behalf of the Borrowers, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. The Borrowers have delivered the year-end audited financial statements
required by Section 6.04(a) of the Credit Agreement for the fiscal year of the
Borrowers ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. The Borrowers have delivered the unaudited financial statements required by
Section 6.04(b) of the Credit Agreement for the fiscal quarter of the Parent and
its Subsidiaries ended as of the above date. Such consolidated financial
statements were prepared in accordance with GAAP and fairly present the
consolidated financial condition of the Parent and its Subsidiaries as at the
close of business on the date thereof and the results of operations for the
period then ended, subject only to normal year-end audit adjustments and the
absence of footnotes.

2. The undersigned has reviewed and is familiar with the terms of the Credit
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Parent and its Subsidiaries during the accounting period covered by such
financial statements.

 

Exhibit D

Form of Compliance Certificate



--------------------------------------------------------------------------------

3. A review of the activities of the Parent and its Subsidiaries during such
fiscal period has been made under the supervision of the undersigned with a view
to determining whether during such fiscal period the Parent and its Subsidiaries
performed and observed all its Obligations under the Loan Documents, and

[select one:]

[to the best knowledge of the undersigned, no Default or Event of Default has
occurred and is continuing.]

—or—

[to the best knowledge of the undersigned, the following covenants contained in
Article VI and Article VII of the Credit Agreement as of the end of such fiscal
period have not been performed or observed and the following is a list of each
such Default or Event of Default and its nature and period of existence and a
summary of what actions the Borrowers propose to take with respect thereto and
attaching, in the event that such Default or Event of Default relates to
environmental matters, an Environmental Compliance Certificate:] and

4. [Except to the extent described below, the] [The] representations and
warranties of the Borrowers contained in Article V of the Credit Agreement or
any other Loan Document are true and correct on the date hereof, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct as of such earlier date and
except to the extent of changes resulting from transactions contemplated or
permitted by the Credit Agreement and changes occurring in the ordinary course
of business which singly or in the aggregate do not have a Material Adverse
Effect. For purposes of this Compliance Certificate, the representations and
warranties contained in Section 5.05(a) of the Credit Agreement shall be deemed
to refer to [the most recent audited financial statements furnished pursuant to
Section 4.01(a)(ix) or Section 6.04(a) of the Credit Agreement, as
applicable][the statements in connection with which this Compliance Certificate
is delivered].

[Describe any exceptions.] [For the avoidance of doubt, none of the foregoing
disclosures shall constitute an amendment or supplement to the disclosure
schedules attached to the Credit Agreement or any other Loan Document.]

5. The financial covenant analyses and information set forth on Schedule 1
attached hereto are true and accurate on and as of the Financial Statement Date.

 

Exhibit D

Form of Compliance Certificate



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of                     ,                     .

 

CASELLA WASTE SYSTEMS, INC., for itself and each of the Borrowers referred to
herein By:       Name:  

Title:

 

Exhibit D

Form of Compliance Certificate



--------------------------------------------------------------------------------

For the Quarter/Year ended                     ,          (the “Statement Date”)

SCHEDULE 1

to the Compliance Certificate

($ in 000’s)

 

I.   Section 7.11(a) – Minimum Interest Coverage Ratio. A.   Consolidated EBITDA
for the four (4) consecutive fiscal quarters ending on the Statement Date (the
“Subject Period”):      1.   Consolidated Adjusted Net Income for the Subject
Period:        a.    Consolidated Net Income (or Loss) of the Parent and its
Subsidiaries after deduction of all expenses, taxes, and other proper charges
determined in accordance with GAAP, less (or plus, in the case of losses), to
the extent included therein, (i) gains (or loss) from extraordinary items, (ii)
any income (or loss) from discontinued operations, and (iii) income (or loss)
attributable to any Investment in any Excluded Subsidiaries; provided, however,
that consolidated net income shall not be reduced pursuant to this clause (iii)
by actual cash dividends or distributions received from any Excluded Subsidiary,
or by Net Cash Proceeds (to the extent included in income) in connection with
the Disposition of any such Investment, so long as (and to the extent that) such
cash dividends and distributions or Net Cash Proceeds have not been subsequently
reinvested in an Excluded Subsidiary during the Subject Period   
$                              

 

  plus, to the extent deducted in calculating Consolidated Net Income (or Loss)
and without duplication:        b.    the non-recurring, non-cash write-off of
debt issuance expenses related to the refinancing of Indebtedness under the
Existing Credit Agreement (including, without limitation, the repayment of the
term loan B thereunder) and the 2003 Senior Subordinated Debt Refinancing for
the Subject Period (up to an aggregate amount of $10,000,000 for all periods)   
$          

 

    c.    non-recurring extraordinary charges related to the FCR Disposition for
the Subject Period (up to an aggregate amount of $5,000,000 for all periods)   
$          

 

 

Exhibit D

Form of Compliance Certificate



--------------------------------------------------------------------------------

    d.    transaction costs for acquisitions and development projects which are
expensed rather than capitalized (as a result of applying FASB Rule 141
treatment to such transaction costs) for the Subject Period   
$                              

 

    e.    non-cash losses in connection with asset sales, asset impairment
charges and abandonment of assets for the Subject Period (up to an aggregate
amount of $35,000,000 (calculated without giving effect to the aggregate amount
of such non-cash losses incurred in connection with the MERC Transaction) from
and after the Closing Date)    $          

 

    f.    non-cash losses resulting from the sale or other Disposition of the
assets or Equity Interests of MERC or the closure and discontinuation of the
operations of MERC for the Subject Period (up to an aggregate amount not to
exceed $42,000,000 from and after the Closing Date)    $          

 

    g.    non-cash stock-based compensation expenses under the Borrowers’
employee share-based compensation plans for the Subject Period    $          

 

    h.    non-cash charges in connection with the declaration or payment of PIK
Dividends for the Subject Period    $          

 

    i.    all other non-cash charges reasonably acceptable to the Administrative
Agent for the Subject Period    $          

 

    j.    cash charges in connection with the MERC Transaction for the Subject
Period (up to an aggregate amount of $3,000,000 from and after the Closing Date)
   $          

 

    k.    non-recurring, non-cash write-off of debt issuance expenses related to
the refinancing of the Second Lien Notes for the Subject Period (up to an
aggregate amount of $6,000,000 for all periods)    $          

 

    l.    cash premium payments in connection with the early redemption and
refinancing of the Second Lien Notes for the Subject Period (up to an aggregate
amount of $11,000,000 for all periods)    $          

 

    m.    cash charges in connection with severance and reorganization in an
aggregate amount not to exceed $3,000,000 from and after the Closing Date    $  
       

 

 

Exhibit D

Form of Compliance Certificate



--------------------------------------------------------------------------------

    n.    non-cash charges associated with interest rate derivatives deemed to
be ineffective    $                              

 

  minus, to the extent included in the calculation of Consolidated Net Income
(or Loss) and without duplication        o.    non-cash extraordinary gains on
the sale of assets including non-cash gains on the sale of assets outside the
ordinary course of business for the Subject Period    $          

 

    p.    non-cash extraordinary gains resulting from the application of FAS 133
for the Subject Period    $          

 

    q.   

Consolidated Adjusted Net Income for the Subject Period

(Lines I.A.1.a + b + c + d + e + f + g + h + i + j + k + l + m + n – o – p)

   $          

 

  plus, to the extent deducted in determining Consolidated Adjusted Net Income
(or Loss) in the Subject Period and without duplication      2.   Interest
expense (including accretion expense, original issue discount and costs in
connection with the early extinguishment of debt) for the Subject Period    $  
       

 

  3.   Income taxes for the Subject Period    $          

 

  4.   Amortization expense for the Subject Period    $          

 

  5.   Depreciation and depletion expense for the Subject Period    $          

 

  6.   Consolidated EBITDA for the Subject Period


(Lines I.A.1.q + 2 + 3 + 4 + 5)

   $          

 

 

Exhibit D

Form of Compliance Certificate



--------------------------------------------------------------------------------

B.   Consolidated Total Interest Expense for the Subject Period      The
aggregate amount of interest expense required to be paid or accrued in
accordance with GAAP by the Borrowers during the Subject Period on all
Indebtedness of the Borrowers outstanding during all or any part of the Subject
Period, whether such interest was or is required to be reflected as an item of
expense or capitalized, including payments consisting of interest in respect of
any Capitalized Lease or any Synthetic Lease, and including commitment fees,
letter of credit fees, agency fees, balance deficiency fees and similar fees or
expenses for the Subject Period in connection with the borrowing of money, but
excluding therefrom, without duplication, (a) the non-cash amortization of debt
issuance costs, including original issue discount and premium, if any, (b) the
write-off of deferred financing fees and charges in connection with the
repayment of any Indebtedness and in connection with the Existing Credit
Agreement, in each case, that are classified as interest under GAAP, (c) to the
extent financed in connection with any refinancing of Indebtedness, any call,
tender or similar premium expressly required to be paid in cash under the
existing terms (and not by way of amendment or supplement in contemplation of
such refinancing) of the Indebtedness being refinanced in connection with such
refinancing and the interest component of any remaining original issue discount
on the Indebtedness so refinanced, (d) dividends (including PIK Dividends) on
Preferred Stock (if any) paid by the Borrowers and, to the extent deducted in
calculating Consolidated Net Income (or Loss), the costs and expenses incurred
by the Borrowers in connection with the issuance of Preferred Stock, in each
case that are required by GAAP to be treated as interest expense, and (e)
non-cash interest expense associated with interest rate derivatives      $     
      

 

 

  C.   Interest Coverage Ratio (Line I.A.6 ÷ Line I.B)                   to 1   

Minimum required:

Four Fiscal Quarters Ending

 

Minimum Interest Coverage Ratio

October 31, 2012 through

January 31, 2013

  2.00:1.00 April 30, 2013   2.15:1.00

July 31, 2013 through

January 31, 2014

  2.25:1.00 April 30, 2014 and thereafter   2.50:1.00

 

Exhibit D

Form of Compliance Certificate



--------------------------------------------------------------------------------

II.   Section 7.11(b) – Maximum Consolidated Total Funded Debt to Consolidated
EBITDA. A.   Consolidated Total Funded Debt at the Statement Date      the sum
of:      1.   Aggregate amount of Indebtedness for borrowed money or credit
obtained or other similar monetary obligations, direct or indirect, (including
(x) the principal obligations of the Borrowers under the Second Lien Notes and
the Senior Subordinated Notes, (y) obligations under “finance leases” and (z)
any unpaid reimbursement obligations with respect to letters of credit; but
excluding any contingent obligations with respect to letters of credit
outstanding)    $                              

 

  2.   all obligations evidenced by notes, bonds, debentures or other similar
debt instruments (other than Performance Bonds and Landfill Surety Arrangements)
   $          

 

  3.   the deferred purchase price of assets (other than trade payables incurred
in the ordinary course of business and holdbacks)    $          

 

  4.   all Attributable Indebtedness, including, without limitation,
Indebtedness with respect to capitalization of landfill operating contract
obligations, to the extent capitalized under GAAP (but excluding landfill
operating leases to the extent they are characterized as operating leases and
not capitalized)    $          

 

  5.   (x) Equity Related Purchase Obligations in respect of Non-Qualified
Preferred Stock (including Grandfathered Non-Qualified Preferred Stock) and (y)
commencing on the date that is twelve months prior to the maturity of such
Equity Related Purchase Obligations (assuming for this purpose the demand or
exercise, if applicable, by the requisite holder or holders on the earliest date
provided therefor), Equity Related Purchase Obligations in respect of Qualified
Preferred Stock    $          

 

  6.   Indebtedness of the type referred to in Lines II.A.1 through II.A.5 above
of another Person guaranteed by any of the Borrowers    $          

 

  7.   Consolidated Total Funded Debt at the Statement Date


(Line II.A.1 + 2 + 3 + 4 + 5 + 6)

   $          

 

B.   Consolidated EBITDA for the Subject Period      1.   Consolidated EBITDA
for the Subject Period as calculated for the purposes of
Section 7.11(a) of the Credit Agreement

(Line I.A.6 above)

   $          

 

 

Exhibit D

Form of Compliance Certificate



--------------------------------------------------------------------------------

  2.   EBITDA attributable to the twelve (12) month period prior to the date of
the MERC Transaction for the operating assets that are the subject of the MERC
Transaction, only to the extent MERC is accounted for as a discontinued
operation in accordance with GAAP      $                                 

 

 

    3.   EBITDA for the prior twelve (12) months of companies acquired by the
Borrowers during the Subject Period (without duplication with respect to the
adjustments set forth in Line I.A.1.b through Line I.A.1.n above) only if (x)
the financial statements of such Acquired Business or new Subsidiary have been
audited, for the period sought to be included, by an independent accounting firm
satisfactory to the Administrative Agent, or (y) the Administrative Agent
consents to such inclusion after being furnished with other acceptable financial
statements      $             

 

 

    4.   Non-recurring private company expenses which are discontinued upon any
acquisition referenced in Line II.B.3 above (such as owner’s compensation), as
approved by the Administrative Agent      $             

 

 

    5.   Consolidated EBITDA for the Subject Period


(Lines II.B.1 + 2 + 3 + 4)

     $             

 

 

  C.   Consolidated Total Funded Debt to Consolidated EBITDA


(Line II.A.6 ÷ Line II.B.5):

                  to 1   

 

Maximum permitted:

Four Fiscal Quarters Ending

 

Maximum Consolidated Total

Funded Debt to Consolidated

EBITDA1

October 31, 2012 through

January 31, 2013

  5.75:1.00

April 30, 2013 through

January 31, 2014

  5.50:1.00

April 30, 2014 through

January 31, 2015

  5.25:1.00

April 30, 2015 through

January 31, 2016

  4.75:1.00 April 30, 2016 and thereafter   4.50:1.00

 

1  For each fiscal quarter ending on or after the date on which the Borrowers
have consummated the New Equity Raise, each of the ratios set forth below shall
be reduced by 50 basis points.

 

Exhibit D

Form of Compliance Certificate



--------------------------------------------------------------------------------

III.   Section 7.11(c) – Maximum Consolidated Senior Funded Debt to Consolidated
EBITDA.    A.   Consolidated Senior Funded Debt at the Statement Date      1.  

Consolidated Total Funded Debt at the Statement Date

(Line II.A.7 above)

     $                                

 

 

    minus      2.   Subordinated Debt outstanding at the Statement Date      $
           

 

 

    plus      3.   All scheduled principal payments in respect of Seller
Subordinated Debt that will become due and payable during the next successive
period of four (4) fiscal quarters following the Statement Date      $         
  

 

 

    4.  

Consolidated Senior Funded Debt at the Statement Date

(Line III.A.1 – 2 + 3)

     $            

 

 

  B.   Consolidated EBITDA for the Subject Period (Line II.B.5 above)      $   
        

 

 

  C.   Consolidated Senior Funded Debt to Consolidated EBITDA


(Line III.A.4 ÷ Line III.B)

                  to 1   

Maximum Permitted:

Four Fiscal Quarters Ending

 

Maximum Consolidated Senior

Funded Debt to Consolidated

EBITDA

October 31, 2012 and thereafter   2.75:1.00

 

Exhibit D

Form of Compliance Certificate



--------------------------------------------------------------------------------

IV.   Section 7.11(d) – Maximum Capital Expenditures.    A.   Capital
Expenditures made (or which any Borrower or Non-Borrower Subsidiary has become
legally obligated to make) during the fiscal year ending                        
  $                                

 

 

 

 

Maximum Permitted:

1.5 times the sum of the Borrowers’ and the Non-Borrowers’

consolidated depreciation expenses, depletion expenses and

landfill amortization expenses in such fiscal year, the product

of which calculation equals $            

 

Exhibit D

Form of Compliance Certificate